UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                             No. 97-1767



KATHERINE A. HOOVER, M.D.,

                                            Plaintiff - Appellant,

          versus


WEST VIRGINIA DEPARTMENT OF HEALTH AND HUMAN
RESOURCES; MARY ANN MCNEIL; AUBURN COOPER;
WEST VIRGINIA BOARD OF MEDICINE; RONALD D.
WALTON; A. PAUL BROOKS, M.D.; U. GRANT YOUNG,
                                           Defendants - Appellees.



Appeal from the United States District Court for the Southern
District of West Virginia, at Charleston. Dennis Raymond Knapp,
Senior District Judge. (CA-97-86-2)


Submitted:   October 23, 1997          Decided:     November 13, 1997


Before HAMILTON and WILLIAMS, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Katherine A. Hoover, Appellant Pro Se. Charles R. Bailey, Belinda
B. Jackson, SHUMAN, ANNAND & POE, Charleston, West Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order granting Defen-

dants' motion to dismiss. We have reviewed the record and the

district court's opinion and find no reversible error. Accordingly,

we affirm on the reasoning of the district court. Hoover v. West
Virginia Dep't HHR, No. CA-97-86-2 (S.D.W Va. May 9, 1997). We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          AFFIRMED




                                2